VAN BRUNT, P. J.,
(dissenting.) I cannot agree in the conclusion arrived at by Mr. Justice FOLLETT. I fail to find in the record a scintilla of evidence going to show that the defendant had in his possession at the time in question any property which had been stolen from anywhere, which seems to be necessary in order to support a conviction for the offense of receiving stolen goods. It is true that the evidence shows that a burglary had been committed, and that certain cigars, packed in boxes, had been stolen; and that there was evidence which would justify the jury in finding that the defendant had, in the vicinity of the alleged burglary, shortly after it had been *672committed, cigar boxes in his possession. " But that these cigar boxes were any of those which had been stolen there is not a particle of evidence to prove. Without identifying the property in the hands of the alleged receiver with goods which had been stolen, it is difficult to see how he can be convicted of receiving stolen goods. The mere fact that he acted suspiciously, and that he made a statement which showed that he was not particularly anxious to make the acquaintance of the police, is undoubtedly true. But even that did not make him guilty of receiving stolen goods, the proceeds of this burglary. As already stated, there is not a particle of evidence showing the identity between the goods which this man had and any goods which had been stolen from any place; and yet, because he acted suspiciously, and did not want to have the police interview him, he is convicted of receiving stolen goods. I do not think that there was any evidence whatever to support the conviction, and the jury should have been advised to acquit.
The judgment should be reversed, and a new trial ordered.